Citation Nr: 1549954	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  12-12 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier (EED) than May 13, 2008 for the grant of service connection for fibromyalgia (also claimed as chronic body aches), to include consideration of whether there was clear and unmistakable (CUE) error in a September 1995 rating decision which denied service connection for body aches.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, granting service connection for fibromyalgia and assigning a 40 percent evaluation therefor, effective from May 13, 2008.

In September 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for migraine headaches and chronic condition to account for body aches was denied by the RO in September 1995; the Veteran did not appeal the denial and it became final. 

2.  The Veteran's claim for service connection for fibromyalgia, to include as chronic body aches, was received by VA on May 13, 2008; there is no document in the claims file received after September 1995 and prior to May 13, 2008 that can be construed as a claim, formal or informal, to reopen a previously denied claim for service connection for chronic body aches.

3.  The record does not establish that any of the correct facts, as they were known at that time, were not before the RO in September 1995, or that the RO incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claim would have been manifestly different but for the error.



CONCLUSIONS OF LAW

1.  The September 1995 RO decision that denied entitlement to service connection for migraine headaches and chronic condition to account for body aches did not contain clear and unmistakable error.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105 (2015).

2.  The criteria for an effective date earlier than May 13, 2008 for the award of service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, the determinative facts in a claim for CUE are the facts and the law at the time of the initial adjudication.  Consequently, the general duties to notify and assist are not applicable.  With regard to a claim for EED, the Court has held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

I.  Legal Criteria

A.  CUE

Previous determinations on which an action was predicated will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Allegations of CUE must be raised with sufficient particularity.  See Phillips v. Brown, 10 Vet. App. 25 (1997).  To establish CUE in a prior, final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions then in extant at the time were incorrectly applied; and (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see, e.g., Damrel, 6 Vet. App. at 245; Russell, 3 Vet. App. at 313-14.

B.  EED

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).  If a claim is reviewed at the request of the claimant more than one year after the effective date of a liberalizing law, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114 (a)(2).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).

The date of receipt shall be the date on which a claim, information or evidence was received by VA. 38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155.

Under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1).

II.  Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A.  CUE

Historically, the Veteran's initial claim for entitlement to service connection for chronic body aches was denied by the RO in a decision dated in September 1995.  The Veteran did not appeal the decision and it became final.  In May 2008, the Veteran filed a claim to reopen the previously denied claim.

In a May 2010 rating decision, the RO granted service connection for fibromyalgia (claimed as chronic body aches), effective from May 13, 2008.  The Veteran contends that the effective date should be in 1995, when she had originally filed a claim for her body aches.  In her 2015 Board hearing testimony, the Veteran asserted that VA doctors failed to diagnose her condition as fibromyalgia and/or Gulf War syndrome making the 1995 RO decision incorrect.

For the reasons that follow, the Board concludes that the evidence of record is against a finding that there was CUE in the 1995 decision.

The Veteran separated from service in 1994.  She submitted a claim to VA and was afforded a VA examination to assess her various claims.  She was diagnosed with nephropathy secondary to sickle cell trait with recurrent pyelonephritis and chronic flank pain and patellar femoral syndrome left, and exogenous obesity.

This was followed by the RO's adjudication in September 1995 of her pending claims.  She was service-connected for nephropathy secondary to sickle cell trait with recurrent pyelonephritis and chronic flank pain and patellar femoral syndrome left.  She was denied service connection for other issues, including migraines with chronic body aches.  Therefore, the RO based the decision on the Veteran's service treatment records (STR) and the relevant medical records they held.

Written notice of the September 1995 action and the Veteran's appellate rights was furnished to her at her address of record in September 1995 correspondence and no appeal as to that rating action was received by VA within the one-year period following the date of that notice.  This was followed by receipt by VA in May 2008 of the Veteran's claim for service connection for fibromyalgia, which was after she was diagnosed with fibromyalgia at an emergency room visit the year before.  Following several VA examinations, the Veteran was granted service connection for fibromyalgia in a May 2010 rating decision.

The crux of the Veteran's argument is that she had fibromyalgia in 1995 and during service but it was not diagnosed by VA.  However, the only medical evidence that was presented for review to the RO in 1995 was the STRs and the VA examination.  These records noted several conditions, but not fibromyalgia.  It is noted that under 38 C.F.R. § 20.1403(d), CUE is not present when there is a changed medical diagnosis.

As noted above, the September 1995 rating decision reflects that pertinent STRs and medical records were reviewed by the RO.  The RO denied the Veteran's claim because there was no current diagnosis in the only current medical evidence then of record.  Disagreements as to how facts are weighed do not constitute CUE.  Russell v. Principi, 3 Vet. App. 310 (1992).

The claim file, at the time of the September 1995 RO decision, did not contain a clinical opinion which indicated that the Veteran had fibromyalgia related to, or aggravated by, active service.

As noted above, CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is a very specific and rare kind of error of fact or law that compels a conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43   (1994).

A CUE claim is an attack on a prior judgment that asserts an incorrect application of law or fact.  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The evidence reflects that the RO considered the facts in evidence at the time of its denial in 1995, and correctly applied the law; thus there was no CUE.

B.  EED

As there was no CUE in the 1995 decision, an effective date must be based on the date of receipt of claim upon which service connection was granted, in this case in May 2008, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  Where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date the VA received the particular application for which the benefits were granted.  Sears  v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  See also 38 C.F.R. § 3.400(q), (r).  Even if there is new evidence supporting an earlier disability date, a claimant cannot receive compensation for a time frame earlier than the application date of the claim to reopen.  Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005).

While the Veteran contends she has had fibromyalgia since service, service connection could not have been granted by the RO prior to receipt of a claim and evidence that the disability was causally related to service.  There is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  While the Veteran filed numerous claims between 1995 and October 2008 for many conditions, she never submitted a claim in that time period for fibromyalgia or chronic body aches.

The Veteran did not appeal the denial of her claim in 1995, and there was no CUE in the 1995 decision; therefore, the effective date awarded in the present case must be based on VA's receipt of the next claim, which was in May 2008.  Hence, the presently assigned effective date of May 13, 2008, is appropriate and there is no basis for an award of service connection for fibromyalgia prior to that date.


ORDER

Entitlement to an effective date earlier than May 13, 2008 for an award of service connection for fibromyalgia (also claimed as chronic body aches), to include based on clear and unmistakable error (CUE) in a September 1995 rating decision which denied entitlement to service connection, is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


